Citation Nr: 0941099	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-12 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for extraction of teeth.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to May 1989 
and from January 1991 to March 1991. 

This matter is before the Board of Veterans' Appeals (Board) 
following a June 2007 Board remand.  It was originally on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


FINDINGS OF FACT

1.  The Veteran underwent a voluntary multiple tooth 
extraction in June 2004 at the VA medical center in Oklahoma 
City, Oklahoma.

2.  The Veteran does not suffer from any additional 
disability as a result of the procedure.  


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the extraction of teeth 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.361, 3.800 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations 

The Board remanded this issue in June 2007 for the RO to 
obtain relevant dental records, including records from the VA 
medical center (VAMC) in Lawton, Oklahoma, consultation and 
discharge summaries, and, particularly, documents pertaining 
to the Veteran's informed consent to his June 2004 dental 
procedure.  A remand by the Board confers upon the Veteran, 
as a matter of law, the right to compliance with remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When 
remand orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).    

Pertinent records from the Veteran's June 2004 dental 
extractions, including the June 1, 2004 consultation 
recommending the extractions and the Veteran's June 14, 2004 
consent to the procedure, have been associated with the 
claims file.  The Board finds that this substantially 
complies with the June 2007 remand.      

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The Board finds that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In correspondence dated in 
January 2006, the Veteran was advised of what the evidence 
must show to establish entitlement to compensation under 
38 U.S.C.A. § 1151.  The RO also explained what information 
and evidence that he was to provide and what information and 
evidence that VA would provide or make reasonable attempts to 
obtain on his behalf in support of his claim.  While the 
January 2006 VCAA notice letter did not address the elements 
of degree of disability and effective date with respect to 
the Veteran's 1151 claim, such notice defect has been 
remedied.  The Veteran was advised of such notice elements in 
a July 2007 correspondence from the Appeals Management Center 
(AMC), and his claim was subsequently readjudicated in 
September 2009.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records, private treatment records from Southwestern Medical 
Center, and VA medical records from the VAMC in Lawton, 
Oklahoma, pertaining to the Veteran's June 2004 dental 
extractions.  The Veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal, and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.  

Legal Criteria

Under VA laws and regulations, when a Veteran suffers an 
injury or aggravation of an injury resulting in additional 
disability or death as the result of VA training, 
hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§§ 3.361, 3.800.  

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished, unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

Additional disability or death caused by a Veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonable foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk or the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).      

Factual Background and Analysis

The Veteran believes that he is entitled to compensation 
under 38 U.S.C.A. § 1151 because VA unnecessarily extracted 
his teeth and refused to provide dental benefits for 
dentures.  In his August 2006 VA Form 9, the Veteran stated 
that he was told after his teeth were removed that he could 
not receive further dental treatment from the VAMC.  He also 
stated that he experienced several days of excessive bleeding 
in the gums after his surgery.  

The record shows that the Veteran sought treatment at the VA 
dental clinic on June 1, 2004.  Dr. D., a VA dentist, stated 
that the Veteran had poor oral hygiene, multiple tooth decay, 
and heavy plaque/calculus and diagnosed periodontitis.  Dr. 
D. recommended multiple extractions and stated that the 
Veteran agreed with the treatment plan.  Dr. D. also 
instructed the Veteran to check to see if he is eligible for 
further dental treatment at the VAMC.     

On June 14, 2004, the Veteran signed a Consent for Operative 
or Invasive Procedure form, which listed the teeth to be 
extracted and explained that the procedure would remove all 
top teeth and five lower front teeth.  The Veteran underwent 
the surgery on June 15, 2004, and eleven teeth were 
extracted.  

The Veteran went to the emergency room at Southwestern 
Medical Center on the morning of June 16, 2004, stating that 
his gums had been bleeding all night from the extractions.  
Hospital personnel suctioned the Veteran's oral cavity and 
packed his gums.  Hospital records show that the bleeding 
stopped, and the Veteran felt able to go home that evening.  
In a June 16, 2004 VAMC treatment note, Dr. C., a VA dentist, 
stated that she received a call from Southwestern Medical 
Center emergency room staff.  Dr. C. informed the caller that 
the Veteran had returned the previous day after the 
extractions, and she replaced his gauze.  Dr. C. stated that 
the Veteran was not following instructions, such as to 
maintain pressure on the gauze and not to talk and swish.  

On June 18, the Veteran reported to the VAMC, complaining 
that his gums would not stop bleeding.  The note shows that 
hemostasis was not achieved the previous night.  The 
Veteran's gums stopped bleeding at the VAMC, and the 
treatment note indicates that the Veteran was stable at that 
time.  

A July 27, 2004 VAMC treatment note shows that the Veteran 
complained of pain in the site of the prior extractions.  On 
October 29, 2004, the Veteran had the amalgam of tooth 18 
restored at the VAMC.  

After careful consideration of the record, the Board finds 
that the evidence does not show that the Veteran has an 
"additional disability" within the meaning of 38 U.S.C.A. 
§ 1151 which resulted from his VAMC surgical treatment on 
June 15, 2004.  The Veteran experienced several days of 
bleeding after the surgery, but the record shows that the 
bleeding stopped within three days.  The evidence also 
indicates that the Veteran did not follow the instructions of 
VA medical personnel to stop the bleeding.  The record does 
not show treatment for bleeding gums or any other residuals 
of the surgery after June 18, 2004.  The Veteran's bleeding 
was a temporary symptom following the removal of 11 teeth and 
did not result in an additional permanent disability.  
38 C.F.R. § 3.381.  

With regard to the Veteran's assertion that VA unnecessarily 
pulled his teeth, the record clearly shows that VA dental 
personnel recommended removal of teeth due to poor dental 
hygiene, tooth decay, and periodontal disease.  The Veteran 
was informed of the nature of the procedure and the risks 
associated with it and signed a written consent one day prior 
to surgery.  On the date of his initial June 1, 2004 
consultation, he was also informed that he needed to 
ascertain whether he would be eligible for further VA dental 
treatment after his extractions.  Thus, the Veteran was fully 
informed that he may not be eligible for dental benefits for 
dentures, and in any event, lack of further VA treatment does 
not make one eligible for 38 U.S.C.A. § 1151 compensation.    
                                                                                                                                                                                                                                                                                                                                                                                                                         
The Veteran has not submitted additional medical evidence to 
support his claim that he incurred an additional disability 
as a result of VA dental treatment or that the treatment 
itself was unnecessary.  As such, compensation under 
38 U.S.C.A. § 1151 is not warranted.  As an additional 
disability did not result, there can be no showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care, and there is no need to reach the 
question of whether any such symptomatology was reasonably 
foreseeable.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim, and the 
claim must be denied.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
extraction of teeth is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


